SENTENCIA
(Regla 54)
En el presente recurso la demandante peticionaria, Rita Rodríguez Rodríguez, solicita la revocación de una resolu-ción del Tribunal de Circuito de Apelaciones, que atendió una solicitud de auxilio de jurisdicción del demandado re-currido Dr. Tomás Carrera González y paralizó los efectos de una orden emitida por el Tribunal de Primera Instancia. (1) En la misma fecha en que se interpuso el re-*974curso ante nuestra consideración, 27 de diciembre de 1995, el Tribunal de Circuito de Apelaciones dictó una sentencia para resolver en los méritos la controversia planteada ante su consideración, pero no se archivó en los autos la copia de su notificación hasta el 29 de diciembre. El 9 de enero de 1996, la demandante peticionaria presentó una moción en auxilio de jurisdicción para alegar que la sentencia del Tribunal de Circuito de Apelaciones fue dictada sin jurisdicción.
I
Resolvemos primero si la sentencia del Tribunal de Cir-cuito es válida. Veamos.
El Art. 3.002(k) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i) establece, en lo perti-nente, que “[l]a radicación de un auto de Certiorari ante el Tribunal Supremo no paralizará los procedimientos ante el Tribunal de Circuito de Apelaciones en cuanto a cuestiones no comprendidas en el recurso, pero éste no podrá dictar sentencia final, salvo una orden en contrario expedida motu proprio o a solicitud de parte por el Tribunal Supremo”. (Enfasis suplido.) Plan de Reorganización de la Rama Judicial Núm. 1 de 28 de julio de 1994, Leyes de Puerto Rico, pág. 2809. Regla 20(n) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI.
Aunque la sentencia del Tribunal de Circuito de Apela-ciones fue dictada en la misma fecha cuando ella interpuso su recurso ante nos, ciertamente no surtió efecto hasta ar-chivarse en autos la copia de su notificación —Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III— o sea, el 29 de diciembre, cuando ya dicho foro carecía de jurisdicción para dictarla. (2)
*975i-I i — \
Este caso ha sido objeto de una litigación intensa, carac-terizada por la animosidad y el antagonismo de las partes. Expongamos sus antecedentes.(3)
El 24 de octubre de 1991, el doctor Carrera González presentó una demanda de divorcio por trato cruel contra la señora Rodríguez Rodríguez en el entonces Tribunal Superior, Sala de Bayamón (Caso Civil Núm. RF-91-4147). El 21 de enero de 1992 ella, a su vez, formuló una demanda de divorcio en la misma Sala, también por trato cruel (Caso Civil Núm. RF-92-0171). Para esa fecha todavía no había sido emplazada. Ambos casos fueron referidos ante la aten-ción del Juez Hon. José R. Parés Martínez, quien el 7 de febrero los consolidó. El 13 de febrero, el tribunal celebró una vista y dispuso que la custodia provisional de los dos (2) hijos menores recaía en la madre, y ordenó un estudio social e inventario de los bienes. El 16 de marzo ordenó que el doctor Carrera González pagara cuatro mil dieciocho dó-lares ($4,018) mensuales para cubrir un préstamo hipote-cario de un bien inmueble ganancial y dos mil dólares ($2,000) en concepto de alimentos, además del pago del colegio de los menores. El tribunal recomendó la coadmi-nistración del caudal ganancial.
El 15 de abril se suscitó un nuevo elemento de disputa sobre la custodia de los menores. El padre alegó que sus hijos se quejaban de presiones y maltrato de la madre y que y se requería un cambio urgente en la custodia. Soli-citó, además, un estudio psicológico y que se reconsiderara la cuantía de alimentos. La madre replicó tales solicitudes, aduciendo que se trataba de imputaciones falsas, y que *976debía aumentarse la pensión y designarse un perito del tribunal. El 6 de mayo, el tribunal reiteró sus órdenes pre-vias y señaló una conferencia para atender los remedios solicitados. En esa misma fecha, el doctor Carrera Gonzá-lez informó que había retenido en su hogar al hijo menor.
Durante los meses subsiguientes, las partes presenta-ron varias mociones y el tribunal celebró vistas. Los meno-res solicitaron mediante una carta que se les brindara pro-tección y se les permitiera continuar residiendo con el padre. La madre se allanó a que la custodia provisional se otorgara al padre, pero pidió el nombramiento de un perito psicólogo y un defensor judicial para los menores; solicitó alimentos pendente lite y los gastos de litigio. En atención a lo anterior, el tribunal entrevistó a los'menores, ordenó al doctor Carrera González pagar mil quinientos dólares ($1,500) en alimentos para su esposa, los gastos escolares de los menores y el pago de la hipoteca del bien inmueble ganancial, así como el pago de sus responsabilidades ga-nanciales; nombró también un perito del tribunal.
El tribunal adoptó una serie de providencias para ase-gurar los bienes gananciales. Dispuso que las compañías aseguradoras depositaran en la Secretaría del tribunal cin-cuenta y cinco por ciento (55%) de los servicios profesiona-les facturados por el doctor Carrera. Por otro lado, ordenó al Banco Central Hispano que remitiera a dicha Secretaría el cincuenta y cinco por ciento (55%) de los depósitos que Cruz Azul realizara acreditando pagos al doctor Carrera. Además, que del dinero consignado en el tribunal, se paga-ran los cánones del arrendamiento financiero del vehículo que utilizaba la señora Rodríguez. Ordenó al doctor Ca-rrera que pagara los honorarios del perito psicólogo.
El 29 de abril de 1993, la señora Rodríguez enmendó sus alegaciones y solicitó que se decretara el divorcio por separación. Pidió, además, el traslado del caso a San Juan. Esta solicitud le fue denegada en esa etapa de los procedimientos.
*977Con anterioridad a dicha fecha, la señora Rodríguez ha-bía acudido ante el extinto Tribunal de Apelaciones para impugnar la abstención del Tribunal Superior de atender una solicitud de desacato por un alegado incumplimiento del doctor Carrera con ciertas obligaciones gananciales. El 4 de mayo, el Tribunal de Apelaciones ordenó al tribunal a quo una inmediata intervención a fin de atender los asun-tos relacionados con el supuesto desacato. El 17 de mayo, luego de ciertos trámites procesales de rigor, el tribunal de instancia concluyó que no existían razones justificadas en derecho para encontrar al doctor Carrera incurso en desacato.
Inconforme con la determinación, la señora Rodríguez recurrió ante nos e impugnó la determinación relativa al desacato del doctor Carrera. Solicitó, además, que se le au-mentara la pensión pendente lite de mil quinientos dólares mil quinientos dólares ($1,500) a tres mil setecientos dóla-res ($3,700), de los cuales mil quinientos dólares ($1,500) correspondían al alquiler de un apartamento, otros mil quinientos dólares ($1,500) en alimentos, y setecientos ($700) para el alquiler de un automóvil. Concedimos la pensión solicitada hasta tanto se dilucidara el recurso in-terpuesto, por entender que el doctor Carrera tenía control administrativo y disfrute de los bienes gananciales. Even-tualmente, denegamos el auto solicitado, empero, dejamos vigente la pensión “pendente lite” que habíamos fijado en auxilio de jurisdicción.
Continuaron los procedimientos en el Tribunal Superior. La vista en su fondo se celebró los días 1, 2 y 3 de febrero de 1994. Las partes debidamente representadas presenta-ron abundante evidencia testifical y pericial sobre la causal de divorcio, custodia y patria potestad de los menores. Al tercer día del juicio, el Hon. Juez José R. Parés Martínez se reunió en cámara con los menores y sus padres con el fin de persuadir a las partes para que llegaran a un acuerdo satisfactorio. La reunión no tuvo el efecto deseado.
*978De vuelta a los procedimientos en Sala, el representante legal del doctor Carrera solicitó la inhibición del Juez Pa-rés Martínez por el motivo de unas expresiones que hiciera durante los procedimientos en Cámara relacionados con el derecho de la señora Rodríguez a una pensión de alimentos. Indicó que esas manifestaciones denotaban una inclinación a ver la prueba y juzgarla de manera predeter-minada en menoscabo de los derechos de su representado. Luego de atender los planteamientos de ambas partes, el Hon. Juez Parés Martínez se inhibió y se abstuvo en los restantes asuntos del caso. Dictó una sentencia el 4 de marzo que resolvía las controversias previamente sometidas. Decretó el divorcio por la causal de separación y que la patria potestad de los menores recayera sobre am-bos progenitores, y la custodia sobre el padre. En cuanto a los alimentos de la señora Rodríguez, dejó vigente la pen-sión de alimentos “pendente lite” que había fijado este Tribunal Supremo en auxilio de jurisdicción hasta que otra cosa fuese resuelta.
Con posterioridad a la vista en sus méritos, ambas par-tes trajeron a consideración del tribunal a quo que la vista para dilucidar la pensión de la señora Rodríguez no se ha-bía celebrado. No obstante, debido a una solicitud de tras-lado y que en el caso intervinieron varios jueces, no se atendió el reclamo del doctor Carrera, quien sostenía que el derecho que pudiera tener su ex esposa a recibir alimen-tos debía establecerse mediante la celebración de una vista evidenciaría.
El caso fue referido ante la atención de la Juez Hon. Amneris Martínez de Cuevas del Tribunal de Primera Ins-tancia, Sala Superior de San Juan, quien dictó una resolu-ción el 1ro de mayo de 1995 y rechazó los planteamientos del doctor Carrera. Le ordenó consignar, bajo apercibi-miento de desacato, una pensión de tres mil setecientos dólares ($3,700) mensuales, más el por ciento de interés por atrasos a partir del 1ro de junio de 1994. El doctor *979Carrera presentó una moción de reconsideración y de rec-tificación de hechos, la cual fue rechazada. El 22 de agosto presentó una solicitud al amparo de la Regla 49.2(1) ó (6) de Procedimiento Civil, 32 L.P.R.A. Ap. III, para indicar que luego de examinar el expediente en la Secretaría del tribunal se percató de que la solicitud de reconsideración no se había llevado a la consideración del juez que la tenía asignada, por lo que se le estaba privando de presentar una serie de argumentos conforme a las reglas que regulan nuestra práctica procesal. El tribunal resolvió el plantea-miento con un escueto no ha lugar. El 14 de septiembre se emitió una orden para que la Secretaría del tribunal expi-diera un cheque por la suma de cincuenta y cinco mil dó-lares ($55,000) de la cuenta consignada en el tribunal a favor de la señora Rodríguez por concepto de pensiones alimentarias correspondientes al período de junio de 1994 a agosto de 1995.
Inconforme, el doctor Carrera acudió ante el Tribunal de Circuito de Apelaciones mediante un certiorari e imputó como error haberse declarado sin lugar su moción bajo la Regla 49.2(1) ó (6) de Procedimiento Civil, supra, y, en con-secuencia, no atenderse sus planteamientos relacionados con los alimentos de la señora Rodríguez. Simultánea-mente, presentó una moción en auxilio de jurisdicción en la que indicó que, de expedirse el auto solicitado y anularse la resolución recurrida, se corría el riesgo de que la suma que habría de ser retirada de la Secretaría del tribunal no sería recobrable. Pidió que se detuviera la orden que autorizaba su expedición.
El 20 de octubre, el Tribunal de Circuito de Apelaciones paralizó y concedió diez (10) días a la señora Rodríguez para que mostrara causa por la cual no debía dejarse sin efecto la referida orden, expedirse el auto y devolverse el caso al Tribunal de Instancia para la celebración de una vista evidenciaría que atendiese los planteamientos del doctor Carrera.
*980La señora Rodríguez optó por presentar directamente este recurso el 27 de diciembre ante nos, el mismo día en que el Tribunal de Circuito de Apelaciones dictó su senten-cia, pero debido a que fue notificada el 29 de diciembre, había perdido jurisdicción. Los antecedentes antes relacio-nados nos mueven a considerar prontamente este recurso y, bajo la Regla 54, de nuestro Reglamento, 4 L.RR.A. Ap. XXI, adjudicar en sus méritos con vías a que, a la brevedad posible, termine este largo peregrinaje judicial de las partes.
i — i hH I — I
Una de las principales consecuencias que surgen de la relación jurídico-familiar, escribe Puig Peña, es el deber alimentario entre determinados parientes como obligación impuesta por el orden jurídico, en vista de la propia natu-raleza del organismo familiar.
La única controversia de derecho que debemos resolver en este caso es si los alimentos pendente lite dejan de tener eficacia legal una vez decretado el divorcio.
Existe gran diferencia entre el deber de alimentos entre cónyuges durante el pleito de divorcio y el derecho de ali-mentos entre ex cónyuges. El Art. 100 del Código Civil re-gula así los alimentos pendente lite:
Si uno de los cónyuges no contase con suficientes recursos propios para vivir durante el juicio[,] el Tribunal Superior or-denará al otro cónyuge que le pase una pensión alimenticia en proporción a los bienes de éste. 31 L.P.R.A. see. 343.
En contraste, el precepto que rige la pensión alimenta-ria de un ex cónyuge es el Art. 109 del Código Civil, según enmendado por la Ley Núm. 25 de 16 de febrero de 1995 (31 L.P.R.A. sec. 385).(4) Dispone:
*981Si decretado el divorcio por cualesquiera de las causales que establece [el Art. 96 de este código], cualesquiera de los ex cón-yuges no cuenta con suficientes medios para vivir, el Tribunal Superior podrá asignarle alimentos discrecionales de los ingre-sos, rentas, sueldos o bienes que sean de la propiedad del otro cónyuge.
El Tribunal concederá los alimentos a que se refiere el pá-rrafo anterior, teniendo en cuenta, entre otras, las siguientes circunstancias:
(a) Los acuerdos a que hubiesen llegado los ex cónyuges.
(b) La edad y el estado de salud.
(c) La cualificación profesional y las probabilidades de acceso a un empleo.
(d) La dedicación pasada y futura a la familia.
(e) La colaboración con su trabajo en las actividades mercan-tiles, industriales o profesionales del otro cónyuge.
(f) La duración del matrimonio y la convivencia conyugal.
(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge.
(h) Cualquier otro factor que considere apropiado dentro de las circunstancias del caso.
Fijada la pensión alimenticia, el juez podrá modificarla por alteraciones sustanciales en la situación, los ingresos y la for-tuna de uno u otro ex cónyuge. La pensión será revocada me-diante resolución judicial si llegase a hacerse innecesaria, o por contraer el cónyuge divorciado acreedor a la pensión nuevo ma-trimonio o viviese en publico concubinato.
Los criterios del nuevo Art. 109 del Código Civil, supra, permiten al juzgador dirimir y evaluar la condición del ex cónyuge desde una perspectiva más humana y justiciera, sin embargo, no representa un cambio sustancial en torno a la controversia planteada ante nos. Por el contrario, se desprende con mayor claridad que el juzgador debe diluci-dar en una vista evidenciaría los nuevos criterios aplica-*982bles para establecer la pensión alimentaria entre ex cónyuges.
Erró pues el Tribunal de Primera Instancia al ordenar, sin vista, al doctor Carrera que continuara cumpliendo después de la sentencia de divorcio la pensión alimentaria fijádole mediante Resolución de 30 de julio de 1993. Reite-ramos la normativa que, una vez disuelto el vínculo matrimonial por sentencia el 4 de marzo de 1994, cesó su obli-gación de proveer la pensión alimentaria pendente lite bajo el Art. 143 del Código Civil, 31 L.P.R.A. see. 562.
En virtud de lo expuesto, se deja sin efecto la sentencia del Tribunal de Circuito de Apelaciones. En sus méritos, revocamos la orden del Tribunal de Primera Instancia de 14 de septiembre de 1995 que ordenó expedir el cheque de cincuenta y cinco mil dólares ($55,000) a favor de la señora Rodríguez, así como la Resolución de 1ro de mayo de 1995, en lo relativo a sus alimentos post divorcio. Se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de forma compatible con lo aquí re-suelto y prioritariamente señale una vista evidenciaría y resuelva las cuestiones pendientes(5)
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. La Juez Asociada Señora Naveira de Ro-dón emitió una opinión disidente. El Juez Asociado Señor Rebollo López no interviene en esta etapa.
(Fdo.) Francisco R. Agrait Liado Secretario General
*983— O —

(1) El recurso adecuado es el de certiorari, no el de apelación. La paralización de los efectos de una orden del Tribunal de Primera Instancia es una providencia de naturaleza interlocutoria, por lo cual aplica el inciso (i) del Art. 3.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(i)), y no los incisos (c) y (f), *974invocados por la peticionaria. Dicha parte reconoce en el escobo 1, que puede consi-derarse el recurso como certiorari bajo en inciso (i) y la Regla 20(a) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI.


(2) Si bien desde un punto de vista técnico —posiblemente debido a cuestiones puramente burocráticas- — • la sentencia del Tribunal de Circuito no surtió un efecto *975jurídico, como veremos, en sus méritos, las cuestiones planteadas fueron correcta-mente adjudicadas.


(3) Sus antecedentes son conocidos, pues habíamos intervenido en el pasado en este caso. El 14 de julio de 1993, la señora Rodríguez Rodríguez nos presentó el certiorari (CE-93-307). Dicho recurso fue objeto de numerosas resoluciones dictadas el 30 de julio, 28 de septiembre, 5 de noviembre y 10 de diciembre de 1993, y el 8 de abril y 15 de abril de 1994.


(4) Esta disposición empezó a regir inmediatamente después de su aprobación. El Art. 109 del Código Civil anteriormente disponía:
*981“Si la mujer que ha obtenido el divorcio no cuenta con suficientes medios para vivir, el Tribunal Superior podrá asignarle alimentos discrecionales de los ingresos, rentas, sueldos o bienes que sean de la propiedad del marido, sin que pueda exceder la pensión alimenticia de la cuarta parte de los ingresos, rentas o sueldos percibidos.
“Si el divorcio se ha decretado por la causal de separación, la mujer podrá solicitar los abmentos a que se refiere el párrafo anterior, si no cuenta con medios suficientes para vivir.
“La pensión ahmentieia será revocada si llegase a hacerse innecesaria, o cuando la mujer divorciada contrajese matrimonio o cuando viva en público concubinato u observe vida licenciosa.” 31 L.P.R.A. ant. see. 385.


(5) Este dictamen no menoscaba la facultad del tribunal de instancia de consig-nar ese cheque con cargo al crédito que la señora Rodríguez tiene en la sociedad conyugal que existió con el doctor Carrera.